      Case 1:19-cv-12481-PBS Document 30 Filed 06/22/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


CONRAD MURPHY, et al.,               )
          Plaintiffs,                )
                                     )   Civ. Action No. 19-12481-PBS
          v.                         )
                                     )
CHARLES BAKER, et al.,               )
          Defendants.                )

                                 ORDER

                            June 22, 2020
SARIS, D.J.

     This pro se civil rights action was initiated by Conrad

Murphy and Christopher Fladger, each a civilly committed inmate

confined to the Massachusetts Treatment Center (“MTC”).          See

Docket No. 1.    Plaintiffs seek declaratory and injunctive relief

for the alleged violation of their constitutional rights.             Id.

Plaintiffs challenge the civil commitment statute M.G.L. c. 123A

as punitive on its face and as applied.       Id.   The complaint

names as defendants (1) Charles Baker, Governor of the

Commonwealth of Massachusetts; (2) Carol Mici, Commissioner of

Correction; and (3) Lisa Mitchell, the former MTC

Superintendent.   Id.

     Before the court is defendants’ motion to dismiss.          See

Docket No. 22.    The defendants argue that (1) the pro se

plaintiffs cannot serve as class representatives; (2) the claims

against Governor Baker fail as a matter of law; (3) the
         Case 1:19-cv-12481-PBS Document 30 Filed 06/22/20 Page 2 of 3



plaintiffs’ challenge to M.G.L. c. 123A fails as a matter of

law; (4) the complaint fails to state a claim under M.G.L. c.

123A; (5) and the complaint fails to state a claim for violation

of federal constitutional rights.          See Docket No. 23.

        Plaintiffs oppose defendants’ motion, see Docket No. 24,

and have moved for class certification and appointment of

counsel.     See Docket Nos. 25, 26.       Plaintiffs’ opposition argues

against dismissal and seeks appointment of counsel to “bring

forth the Plaintiff’s 14th Amendment and state statutory

violations as to the Sex Offender Civil Commitment Statute being

unconstitutional as written and as applied.” See Docket No. 24,

p. 2.

        The deadlines as to plaintiffs’ pending motions were stayed

pending a ruling on defendants’ motion to dismiss.            See 06/19/20

Electronic Order, Docket No. 28.

        Here, the court will allow the motion to dismiss without

prejudice because pro se plaintiffs cannot act as class

representatives.      A basic requirement for all class actions is

that the named plaintiffs can fairly and adequately represent

the class.     See Fed. R. Civ. P. 23(a)(4).       “Although 28 U.S.C. §

1654 permits persons to proceed pro se, this provision does not

allow unlicensed lay people to represent other pro se

litigants.” Cohen v. Attorney Gen. of Massachusetts, No. CA 11-

11500-NMG, 2011 WL 5008088, at *7 (D. Mass. Oct. 18, 2011)

                                       2
      Case 1:19-cv-12481-PBS Document 30 Filed 06/22/20 Page 3 of 3



(citing Feliciano v. DuBois, 846 F. Supp. 1033, 1039 (D. Mass.

1994); Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1308

(2d Cir. 1991)).

     Conrad Murphy and Christopher Fladger, as pro se

plaintiffs, cannot fairly and adequately represent the interests

of the class that they have identified.       See Avery v. Powell,

695 F.Supp. 632, 643 (D.N.H. 1988) (a pro se plaintiff did not

conform with the class certification requirement that he be able

to "fairly and adequately" protect the interests of the class).

Moreover, the court does not find that the complexity of the

factual and legal issues raised warrant the appointment of

counsel.

     Accordingly, defendants’ motion (Docket No. 22) to dismiss

is allowed without prejudice to plaintiffs refiling an action as

to their individual claims.     Plaintiffs’ motion (Docket No. 25)

for class certification and motion (Docket No. 26) for

appointment of counsel are denied.      The clerk shall enter a

separate order of dismissal.



SO ORDERED.
                                  /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                    3
